United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0979
Issued: February 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 29, 2019 appellant, through counsel, filed a timely appeal from an October 1,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from October 1, 2018, the date of OWCP’s decision, was March 29, 2019. Since using April 2, 2019, the date
the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is March 29, 2019,
which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective December 22, 2011, as she no longer had
residuals or disability causally related to the accepted conditions in her claim; and (2) whether
appellant has met her burden of proof to establish continuing disability and residuals on and after
December 22, 2011.
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 14, 2001 appellant, then a 29-year-old detention enforcement officer, filed a
traumatic injury claim (Form CA-1) alleging that on January 17, 2001 she injured her lower back
and knees when she slipped on a greasy floor while in the performance of duty. On May 15, 2001
OWCP accepted her claim for the conditions of lumbar and thoracic radiculopathy, cervical sprain,
and bilateral traumatic knee chondromalacia. It also authorized left knee arthroscopic surgery,
which was performed on November 15, 2001. On August 16, 2001 OWCP placed appellant on
the periodic rolls.
In a December 30, 2010 report, Dr. Leonard A. Langman, an attending neurologist,
diagnosed lumbar radiculopathy and bilateral knee trauma, which he attributed to the accepted
January 17, 2001 employment injury. He opined that appellant currently remained totally disabled
due to the diagnosed conditions.
On July 29, 2011 OWCP referred appellant to Dr. Stanley R. Askin, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine appellant’s disability status with
regard to her accepted conditions and her ability to return to work.
In a report dated August 12, 2011, Dr. Askin reviewed a statement of accepted facts, the
history of injury, and the medical record and conducted a physical examination. His examination
findings included: negative Spurling’s and Apley’s tests; no trapezial, paravertebral, or
paracervical muscle spasms; her neck was nontender to touch; full right shoulder range of motion;
3

5 U.S.C. § 8101 et seq.

4
The Board notes that following the October 1, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.
5

Docket No. 17-0838 (issued August 24, 2017).

2

and full bilateral knee range of motion. Dr. Askin observed that appellant moved her neck better
spontaneously than when tested for formal range of motion. He diagnosed lumbar and thoracic
radiculopathy, cervical sprain, and bilateral traumatic knee chondromalacia and concluded that
based on the lack of current objective physical findings that the accepted conditions had resolved
without residuals or disability. Dr. Askin also concluded that the posterior meniscal horn findings
were age-appropriate imperfections for someone of appellant’s age and that her physical capability
was consistent with the aging process. He explained that, while she had continuing complaints of
pain, there was no objective basis on which he could find disability or a need for treatment.
Dr. Askin concluded that no further medical treatment was necessary and that appellant could
return to her date-of-injury position.
On September 14, 2011 OWCP issued a notice proposing to terminate appellant’s wageloss compensation and medical benefits as she no longer had disability or residuals causally related
to her accepted lumbar and thoracic radiculopathy, cervical sprain, and bilateral traumatic knee
chondromalacia. It found, based on Dr. Askin’s report, that she had no current disability and no
medical residuals requiring further treatment. OWCP allowed appellant 30 days to respond to the
proposal.
In a September 28, 2011 report, Dr. Alan J. Dayan, a Board-certified orthopedic surgeon,
noted appellant’s treatment history. He explained that she had been followed on a monthly basis.
Dr. Dayan reviewed January 28, 2010 magnetic resonance imaging (MRI) scans of both knees
which revealed a right knee grade 2 signal on the medical meniscus posterior horn with a small
joint effusion and left knee grade 2 signal posterior meniscus horn. He noted appellant’s physical
examination findings and reported that she continued to have significant right knee pain.
Dr. Dylan opined that she was unable to return to work in her prior position as an “immigration
officer.” He indicated that appellant should continue physical therapy and in an addendum report
noted that he was awaiting authorization for a right knee arthroscopic procedure.
In an October 7, 2011 report, Dr. Langman diagnosed lumbar radiculopathy. He noted that
appellant continued to experience lower back and bilateral knee pain complaints with pain
radiating into her lower extremities. Dr. Langman’s physical examination revealed that she had
lumbar spasms, decreased left knee reflex, bilateral knee crepitus on palpation, and 20 degrees
bilateral straight leg raising. He opined that appellant was totally disabled due to her employment
injuries.
By decision dated December 22, 2011, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that day.
In a letter dated December 29, 2011, appellant, through counsel, requested a telephonic
hearing before an OWCP hearing representative. The hearing was held on April 20, 2012.
In a February 24, 2012 report, Dr. Dayan indicated that she complained of right knee pain.
He provided right knee examination findings and attributed appellant’s pain to chondromalacia
patella and possible knee synovitis. Dr. Dayan also noted his disagreement with Dr. Askin’s
opinion that right knee arthroscopic surgery would not benefit appellant.

3

Dr. Dayan, in an April 4, 2012 report, detailed appellant’s medical treatment provided since
2001, summarized examination findings from prior reports, and discussed findings from diagnostic
tests he reviewed. He again reiterated his disagreement with Dr. Askin’s opinion that further
arthroscopic surgery was unnecessary.
By decision dated July 11, 2012, an OWCP hearing representative affirmed the
December 22, 2011 decision finding that the weight of the medical opinion evidence rested with
Dr. Askin.
On July 23, 2012 appellant, through counsel, requested reconsideration. In support of her
request, she submitted a May 4, 2012 report by Dr. Dayan.
In his May 4, 2012 report, Dr. Dayan provided examination findings and noted the physical
duties of an “immigration officer.” He reported that appellant continued to have symptoms from
her bilateral knee chondromalacia and lumbar radiculopathy. Dr. Dayan indicated that she had
significant limitations from her low back and bilateral knee conditions, which rendered her
disabled from performing the duties of an “immigration officer” which included being unable to
pursue a detainee and having difficulty ascending and descending stairs.
By decision dated October 18, 2012, OWCP denied modification. It found Dr. Dayan’s
May 4, 2012 report was of insufficient probative value to create a conflict with Dr. Askin’s second
opinion report. OWCP found that Dr. Dayan failed to provide a rationalized opinion explaining
how the accepted employment conditions prevented appellant from performing the duties of her
date-of-injury position.
In a March 28, 2013 report, Dr. R.C. Krishna, a Board-certified neurologist, reported that
appellant continued to have pain in her neck, right arm, and low back including bilateral hand
numbness due to the accepted January 17, 2001 employment injury. He described how the
employment injury occurred and noted her medical history. Dr. Krishna indicated that appellant
had difficulty with pushing/pulling objects, climbing stairs, and bending. He noted that her upper
extremity complaints were consistent with a diagnosis of bilateral carpal tunnel syndrome and her
lumbar complaints were suggestive of possible lumbosacral radiculopathy or lumbosacral pain
syndrome.6
In a June 17, 2013 follow-up report, Dr. Dayan referenced OWCP’s hearing
representative’s decision and noted the job-duty requirements of a detention enforcement officer.
He opined that appellant’s knee conditions of significant right knee patella chondromalacia and
left knee symptoms following surgery rendered her disabled from performing the duties of a
detention officer. Dr. Dayan noted that he referred appellant to Dr. Krishna as Dr. Langman was
no longer practicing.

6

Dr. Krishna performed an electromyography study on March 28, 2013, which showed C5-6 cervical
radiculopathy. A May 4, 2013 nerve conduction velocity study, performed by Dr. Krishna, supported a diagnosis of
chronic L4-5 radiculitis and nerve root irritation. The record also contains an April 3, 2013 cervical MRI scan report
and April 8, 2013 lumbosacral MRI scan report.

4

On October 17, 2013 appellant, through counsel, requested reconsideration. Counsel
asserted that the medical evidence he had submitted from Dr. Krishna and Dr. Dayan demonstrated
that appellant continued to have residuals from the accepted employment injury. He further
asserted that the weight of the medical opinion evidence should rest with appellant’s treating
physicians rather than Dr. Askin.
By decision dated March 14, 2014, OWCP denied modification. It found the reports from
Drs. Krishna and Dayan failed to explain how appellant had continuing residuals or disability due
to the accepted employment-related conditions and as such were insufficient to create a conflict in
the medical opinion evidence.
On March 17, 2015 appellant, through counsel, requested reconsideration. In support of
the request, she submitted a January 9, 2015 report from Dr. Laura E. Ross, an osteopath Boardcertified in orthopedic surgery.
In her January 9, 2015 report, Dr. Ross noted appellant’s history of an employment injury,
accepted diagnoses, medical treatment, and that she had been out of work for 14 years as a result
of the injury. A physical examination demonstrated bilateral knee crepitus and tenderness along
the joint line on range of motion, active quadriceps contracture, decreased bilateral L5 and S1
distributions, lumbar paravertebral muscle spasms, and limited range of motion. Diagnoses
included bilateral knee chondromalacia patella, left lateral meniscus tear and synovectomy, and
multiple neck and back disc protrusions. Dr. Ross explained that chondromalacia patella was a
form of traumatic arthritis, which she attributed to the accepted January 17, 2001 employment
injury. In addition, she determined that the accepted January 17, 2001 employment injury also
damaged appellant’s nerves in both legs resulting in radiculopathy and radiculitis. As a result of
these conditions, Dr. Ross opined that appellant was only capable of performing sedentary work
and was disabled from performing her date-of-injury position. She also concluded that appellant
sustained permanent injuries from the accepted January 17, 2001 employment injury.
By decision dated June 8, 2015, OWCP denied modification. It found the medical opinion
evidence that appellant had submitted was insufficiently rationalized and failed to establish
disability or the need for continued medical treatment due to the accepted January 14, 2001 injury.
On June 7, 2016 appellant, through counsel, again requested reconsideration and submitted
an August 4, 2015 report from Dr. Ross. In her report, Dr. Ross noted OWCP’s five specific
concerns regarding continuing residuals and disability from the accepted employment conditions.
She indicated that OWCP accepted that appellant sustained lumbar and thoracic radiculopathy,
cervical sprain, and bilateral traumatic knee chondromalacia, as a result of the accepted
January 2001 work injury. Dr. Ross described appellant’s work duties and noted findings from
diagnostic tests which showed bilateral knee chondromalacia, an L5-S1 disc herniation, an L4-5
disc bulge, cervical (C3-4, C4-5, and C6-7) disc herniations, chronic L4 and L5 radiculitis, and
right L5 and S1 radiculopathy. She explained that appellant’s inability to perform her duties as a
detention enforcement officer were due to the limitations caused by her medical conditions which
had previously been accepted by OWCP. Dr. Ross noted limitations that included difficulty with
sitting, walking, and standing, which precluded appellant from performing her date-of-injury job.
As a result of the injuries sustained, she opined that appellant had a permanent disability and was
only capable of performing sedentary work. Dr. Ross also noted that OWCP had accepted the

5

condition of bilateral knee chondromalacia is a type of traumatic arthritis, which she explained is
a deteriorating and ongoing condition for which appellant would require additional medical
treatment.
By decision dated September 2, 2016, OWCP denied reconsideration finding that the
evidence submitted was insufficient to warrant review of its prior decision as it was cumulative of
evidence previously of record and which had already been considered by OWCP.
On March 1, 2017 appellant, through counsel, appealed to the Board. By decision dated
August 24, 2017, the Board found that OWCP had improperly denied appellant’s request for
reconsideration of the merits of her claim pursuant 5 U.S.C. § 8128(a).7 The Board, therefore, set
aside the September 2, 2016 decision and remanded the case for a merit review.
On remand OWCP conducted a merit review and, by decision dated September 7, 2017,
denied modification of its prior decision. It specifically found that the August 14, 2015 report
from Dr. Ross was insufficient to create a conflict in the medical opinion evidence with Dr. Askin
as her opinion was conclusory and not well rationalized.
On September 7, 2018 appellant, through counsel, requested reconsideration. In support
of her request, she submitted a March 13, 2018 report from Dr. Calvin C. Matthews, Boardcertified in forensic orthopedics and pain medicine, and asserted that this new report was sufficient
to create a conflict in the medical opinion evidence.
Dr. Matthews, in his March 13, 2018 report, noted the history of injury, his review of the
medical record, and his finding on physical examination. He reported: lower cervical, lumbar,
and thoracic tenderness on palpation; moderate-to-severe bilateral sacroiliac tenderness; mild-tomoderate bilateral sciatic notch tenderness; bilateral knee crepitus on range of motion; left knee
patellofemoral joint tenderness; bilateral knee positive medial McMurray sign; and negative
bilateral drawer sign. Dr. Matthews diagnosed C5-6 cervical radiculopathy, bilateral knee internal
derangement, bilateral patella chondromalacia, and L4-5 radiculitis and lumbar nerve root
irritation. He noted that appellant’s bilateral knee internal derangement signs were suggestive of
bilateral medial meniscal tears. Dr. Matthews opined that the bilateral knee and spinal injuries she
had sustained from her injury remained unresolved and that she had permanent bilateral knee
injuries.
By decision dated October 1, 2018, OWCP denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.8 After it has determined that an employee
has a disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
7

Supra note 3.

8

R.S., Docket No. 19-0552 (issued September 6, 2019); M.M., Docket No. 17-1264 (issued December 3, 2018).

6

the employment.9 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.10
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.11 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 22, 2011, as she no longer had residuals
or disability causally related to the accepted conditions in her claim
In his August 12, 2011 report, Dr. Askin, OWCP’s second opinion physician, opined that
there was no objective evidence of ongoing disability or medical residuals from appellant’s
accepted conditions. He explained that while appellant had continuing complaints of pain, there
was no objective basis on which he could find disability or a need for further treatment. Dr. Askin
found that the conditions he observed were consistent with those of someone appellant’s age. He
concluded by noting that there were no objective findings on clinical examination and that
appellant did not require further medical treatment or work restrictions. The Board finds that
Dr. Askin’s opinion represents the weight of the medical evidence. Dr. Askin provided a detailed
medical report reviewing the statement of accepted facts and the medical record. He unequivocally
opined that appellant did not have objective physical findings and therefore there were no residuals
or disability from the accepted employment-related condition. Dr. Askin’s opinion provides a
thorough medical explanation, supported by objective findings, in response to the questions posed
to him.13
Appellant’s attending physician, Dr. Langman, in his December 10, 2010 and October 7,
2011 narrative reports, opined that appellant had residuals and disability due to the January 17,
2001 employment incident. However, he failed to provide a well-rationalized opinion, with
supporting objective evidence, to explain why appellant had continuing residuals and disability
due to her accepted conditions. While Dr. Langman provided examination findings in his
October 7, 2011 report, he did not support his opinion of continued work-related residuals and
disability with medical reasoning in either report.14 The Board has held that a medical report is of
limited probative value regarding a period of disability if it does not contain medical rationale
9

M.C., Docket No. 19-0549 (issued October 7, 2019); E.B., Docket No. 18-1060 (issued November 1, 2018).

10

W.F., Docket No. 18-0653 (issued September 26, 2019); G.H., Docket No. 18-0414 (issued November 14, 2018).

11

J.W., Docket No. 19-1014 (issued October 24, 2019); L.W., Docket No. 18-1372 (issued February 27, 2019).

12

L.S., Docket No. 19-0959 (issued September 24, 2019); R.P., Docket No. 18-0900 (issued February 5, 2019).

13

T.W., Docket No. 18-1573 (issued July 19, 2019); M.C., Docket No. 18-1199 (issued April 5, 2019); see also
A.C., Docket No. 16-1670 (issued April 6, 2018).
14

T.W., id.; A.G., Docket No. 18-0479 (issued November 7, 2018).

7

explaining how such disability was related to an accepted employment injury.15 Dr. Langman’s
reports are therefore of limited probative value and are insufficient to create a conflict with the
opinion of Dr. Askin.
OWCP also received a September 28, 2011 report from Dr. Dayan opining that appellant
was totally disabled. While Dr. Dayan provided an opinion on the issue of whether appellant was
capable of a return to work, his report is merely conclusory in nature. He did not support his
opinion of disability with medical reasoning.16 The Board has held that a mere conclusion, without
the necessary rationale as to whether a period of disability is due to an accepted employment
condition, is insufficient to meet a claimant’s burden of proof.17 Thus, Dr. Dayan’s opinion is of
limited probative value and is also insufficient to create a conflict with Dr. Askin.18
Therefore, the Board finds that the medical evidence of record at the time that appellant’s
wage-loss compensation and medical benefits were terminated failed to support continued
disability or residuals from the accepted employment injury and therefore OWCP met its burden
of proof.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates compensation benefits, the burden of proof shifts to the
claimant to establish that she has continuing disability or residuals causally related to the accepted
employment injury.19
To establish causal relationship between the disability claimed and the employment injury,
the claimant must submit rationalized medical evidence, containing an opinion based on a
complete medical and factual background, supporting causal relationship.20
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish continuing
disability and residuals on and after December 22, 2011.
Subsequent to the December 22, 2011 decision, which terminated appellant’s wage-loss
compensation and medical benefits effective that day, the burden shifted to appellant to establish

15

D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).
16

Id.

17

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

18

Id.

19

D.M., Docket No. 17-1052 (issued January 24, 2019).

20

T.W., supra note 13; A.M., Docket No. 17-1192 (issued September 19, 2018).

8

that she continued to have disability or residuals of her accepted conditions on and after
December 22, 2011 due to her employment-related injury.
Following the termination of her wage-loss compensation and medical benefits, appellant
submitted reports from Dr. Dayan dated February 24, April 4, and May 4, 2012, and June 17, 2013
in which he diagnosed right knee pain, bilateral knee chondromalacia, lumbar radiculopathy, and
possible knee synovitis and opined that she was disabled from performing her work duties. The
Board finds that his opinion is of limited probative value because he merely provided a conclusory
statement regarding the fact that he believed appellant was disabled from work. Dr. Dayan did not
provide medical rationale in support of his opinion on continuing work-related residuals. A
medical opinion not fortified by medical rationale is of diminished probative value.21 Because
Dr. Dayan failed to provide sufficient medical rationale for his conclusion, his opinion is of limited
probative value.
Dr. Ross, in her January 9, 2015 report, diagnosed bilateral knee chondromalacia patella,
left lateral meniscus tear and synovectomy, and multiple neck and back disc protrusions. She
opined that appellant’s January 17, 2001 accepted work injury caused permanent damage to her
bilateral leg nerves resulting in radiculitis and radiculopathy and that her chondromalacia patella
was a form of traumatic arthritis. In her June 7, 2016 report, Dr. Ross noted that OWCP had
accepted the conditions of lumbar and thoracic radiculopathy. She referenced diagnostic testing
and opined that the injuries appellant sustained on January 17, 2001 resulted in a permanent injury.
Dr. Ross also explained that bilateral knee chondromalacia is a type of traumatic arthritis which is
an ongoing and deteriorating condition. However, she did not support her findings of continued
work-related residuals and disability with medical reasoning, supported by objective medical
findings, in either of her reports.22 Thus, the reports from Dr. Ross are of limited probative value.
In a March 13, 2018 report, Dr. Matthews found that appellant’s bilateral knee and spinal
injuries were unresolved. He indicated that appellant continued to have residuals and disability
causally related to the accepted January 17, 2001 injury. The Board finds that Dr. Matthews’
report is of limited probative value because it contains a mere conclusory opinion without
explaining how and why the January 17, 2001 work injury caused residuals or disability after
December 22, 2011. Such an opinion is insufficient to meet appellant’s burden of proof.23
The record also contains an opinion from Dr. Krishna diagnosing bilateral carpal tunnel
syndrome and possible lumbosacral radiculopathy or lumbosacral pain syndrome. Dr. Krishna did
not, however, address the relevant issue of whether appellant was disabled from employment or

21

T.W., supra note 13; T.L., Docket No. 18-0536 (issued November 27, 2018); W.W., Docket No. 09-1619 (issued
June 2, 2010).
22

Supra note 12.

23
L.G., Docket No. 19-0142 (issued August 8, 2019); see also J.D., Docket No. 14-2061 (issued
February 27, 2015).

9

required further medical treatment due to her accepted employment-related medical conditions,
and thus his opinion is of limited probative value.24
Other medical evidence submitted, such as reports of diagnostic testing, are of limited
probative value because they do not contain a physician’s explanation regarding how any
diagnosed medical condition is due to appellant’s accepted January 17, 2001 work injury.25
On appeal counsel asserts that the reports from Dr. Ross and Dr. Matthews are wellrationalized and sufficient to establish a conflict in the medical opinion evidence from Dr. Askin
regarding whether appellant had continuing residuals and disability due to the accepted
employment injuries on and after December 22, 2011. However, as explained above, the Board
finds the reports submitted by appellant in support of her claim are insufficient to either establish
her claim for continuing disability or to create a conflict as the reports are of limited probative
value.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 22, 2011, as she no longer had residuals
or disability causally related to the accepted conditions in her claim. The Board further finds that
appellant has not met her burden of proof to establish continuing residuals or disability on and
after December 22, 2011.

24

R.R., Docket No. 19-0173 (issued May 2, 2019).

25

See M.C., Docket No. 18-1374 (issued April 23, 2019); K.V., Docket No. 18-0723 (issued November 9, 2018);
S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).

10

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

